            Case 1:20-cv-12173 Document 1 Filed 12/07/20 Page 1 of 10




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS



    PEDRO HERCULES REYES,

                              Plaintiff,               Case No.
           v.

    CARLO’S CUCINA 02134 INC.,
    BRYANT R. RODRIGUEZ,
    WILFREDO AGUIRRE LOPEZ, and
    CARLO BARONE,

                              Defendants.


                                           COMPLAINT

                                       INTRODUCTION

1. Plaintiff Pedro Hercules Reyes (“Plaintiff” or “Mr. Reyes”) brings this action to recover

   overtime pay and minimum wages for work that he performed for Defendants, Carlo’s

   Cucina 02134 Inc. (referred to herein as “Carlo’s Cucina 02134”), Bryant R. Rodriguez,

   Wilfredo Aguirre Lopez, and Carlo Barone, at an Italian restaurant doing business under the

   name “Carlo’s Cucina Italiana” located at 131 Brighton Avenue, Allston, MA 02134.

2. Carlo’s Cucina Italiana was originally owned and operated by a now-defunct corporate entity

   under the management of Defendant Barone, but was sold to a successor entity, Defendant

   Carlo’s Cucina 02134, in or around March 2019.

3. Mr. Reyes worked for Defendants between approximately July 25, 2017 and August 14,

   2019. Throughout this time period, Defendants regularly and deliberately failed to pay Mr.

   Reyes his overtime pay (“time-and-a-half”) and failed to pay him at least the minimum wage

   as required by law.

4. Mr. Reyes regularly worked approximately 66 hours per week throughout his employment.
            Case 1:20-cv-12173 Document 1 Filed 12/07/20 Page 2 of 10




   Defendants never paid Reyes overtime pay for hours worked over 40 per week. Further, at

   times, Mr. Reyes’ pay fell below the Massachusetts minimum wage. As a result, Mr. Reyes

   brings this action seeking his unpaid wages under 29 U.S.C. §§ 201 et seq., the Fair Labor

   Standards Act (FLSA); M.G.L. c. 149, § 148, the Massachusetts Wage Act; M.G.L. c. 151, §§

   1, 20, the Massachusetts Minimum Wage Act; and other related state and federal laws, rules,

   and regulations.

                                JURISDICTION AND VENUE

5. This Court has jurisdiction under 29 U.S.C. § 216(b); 28 U.S.C. §1331; and 28 U.S.C. §

   1367.

6. Defendants are subject to personal jurisdiction because they are incorporated or, upon

   information and belief, reside in Massachusetts. Further, Defendants transacted business in

   Massachusetts and the conducted giving rise to this Complaint occurred in Massachusetts.

7. Venue in this District is proper under 28 U.S.C. § 1391 because the Plaintiff Pedro Hercules

   Reyes is an individual residing in Boston, Massachusetts, the Defendants have their principal

   place of business or residences within Massachusetts, and the conduct giving rise to this

   Complaint occurred in Massachusetts.

                                             PARITES

8. Plaintiff Pedro Hercules Reyes is an adult resident of Boston, Massachusetts. He worked for

   Defendants from approximately July 25, 2017 to August 14, 2019.

9. Carlo’s Cucina 02134 is a corporation registered in Massachusetts and was organized on

   December 6, 2018. Its principal place of business is, and was from the time of organization,

   located at 131 Brighton Avenue, Allston MA 02134. From the time of its organization to the

   present, the corporation has operated a restaurant at that place of business.

10. Defendant Bryant R. Rodriguez is, and has been since the time of organization, President,
            Case 1:20-cv-12173 Document 1 Filed 12/07/20 Page 3 of 10




   Treasurer, and Director of Carlo’s Cucina 02134.

       a. Mr. Rodriguez has, since the organization of Carlo’s Cucina 02134 and through at

           least August 14, 2019, hired, fired and supervised employees, and has engaged in

           setting the particular hours of work, the rates and method of compensation, and the

           policies regarding pay, and his actions concerning pay policies affect the amounts of

           compensation received by employees. As such, he has actively managed, supervised ,

           and directed the day-to-day business affairs and operations of Carlo’s Cucina 02134.

       b. Mr. Rodriguez has acted directly and indirectly in the interest of Carlo’s Cucina

           02134 in relation to its employees, and therefore is and has been an employer of said

           employees within the meaning of the Fair Labor Standards Act and the Massachusetts

           Minimum Wage Act.

11. Defendant Wilfredo Aguirre Lopez is a chef at Carlo’s Cucina Italiana.

       a. Upon information and belief, Mr. Lopez exerted significant daily operational control

           over important aspects of the business from the time that Carlo’s Cucina 02134

           purchased the restaurant to the present, including decisions related to hiring and firing

           personnel, scheduling, and employee compensation. As such, he has actively

           managed, supervised, and directed the day-to-day business affairs and operations of

           Carlo’s Cucina 02134.

       b. Mr. Aguirre Lopez has acted directly and indirectly in the interest of Carlo’s Cucina

           02134 in relation to its employees, and therefore is and has been an employer of said

           employees within the meaning of the Fair Labor Standards Act and the Massachusetts

           Minimum Wage Act.

12. Defendant Carlo Barone was the President and Treasurer of Carlo’s Cucina Italiana, Inc., a

   Massachusetts corporation incorporated at 131 Brighton Avenue, Brighton, MA 02135
            Case 1:20-cv-12173 Document 1 Filed 12/07/20 Page 4 of 10




   (referred to herein as the “Predecessor Corporation”). The Predecessor Corporation operated

   a restaurant at its principal place of business until the sale of the restaurant to the successor

   corporation, Carlo’s Cucina 02134, in or around March of 2019.

       a. During the period of time when the Predecessor Corporation operated the restaurant,

           including from the time Mr. Reyes was originally hired to work there, Mr. Barone

           hired, fired and supervised employees, and has engaged in setting the particular hours

           of work, the rates and method of compensation, and the policies regarding pay, and

           his actions concerning pay policies affect the amounts of compensation received by

           employees. As such, he actively managed, supervised, and directed the day-to-day

           business affairs and operations of Carlo’s Cucina Italiana and the Predecessor

           Corporation.

       b. When the Predecessor Corporation operated Carlo’s Cucina Italiana, Mr. Barone

           acted directly and indirectly in the interest of Carlo’s Cucina Italiana in relation to its

           employees, and therefore was an employer of said employees within the meaning of

           the Fair Labor Standards Act and the Massachusetts Minimum Wage Act.

                                  FACTUAL ALLEGATIONS

13. Mr. Reyes worked at Carlo’s Cucina Italiana starting on approximately July 25, 2017. He

   was employed by the Predecessor Corporation and Mr. Barone and, after the sale, for Carlo’s

   Cucina 02134, the successor corporation, until approximately August 14, 2019.

14. Mr. Reyes worked as a dishwasher for Defendants for the entirety of his employment.

15. During Mr. Reyes’ employment at Carlo’s Cucina Italiana, both the Predecessor Corporation

   and Carlo’s Cucina 02134 employed approximately eight workers, including Mr. Reyes.

16. Upon information and belief, during Mr. Reyes’ employment, both the Predecessor

   Corporation and Carlo’s Cucina 02134 maintained annual gross sales of at least $500,000.
            Case 1:20-cv-12173 Document 1 Filed 12/07/20 Page 5 of 10




17. Upon information and belief, in the course of their employment, at least two employees of

   both the Predecessor Corporation and Carlo’s Cucina 02134, including Mr. Reyes, handled,

   sold, and worked on goods or materials produced for or moved in interstate commerce.

18. During Mr. Reyes’ employment, Carlo’s Cucina Italiana employed approximately eight

   workers, including Mr. Reyes.

19. When Mr. Reyes started working for Defendants on July 25, 2017, he was paid $10.50 per

   hour.

20. Throughout his employment at Carlo’s Cucina 02134, Mr. Reyes typically worked from 1:00

   PM to 12:00 AM, Monday through Saturday.

21. Throughout his employment with the Predecessor Corporation and Mr. Barone, Mr. Reyes

   typically worked from 1:00 PM to 12:00 AM, Monday through Sunday.

22. Throughout his employment, Defendants paid Mr. Reyes weekly in cash.

23. With each payment, Defendants gave Mr. Reyes only a slip of paper with the amount of each

   payment and Mr. Reyes’ name written on it. The slips of paper did not have any other

   information on them.

24. Approximately two months after Mr. Reyes started working for Defendants, he received a

   raise to $10.75 per hour.

25. Approximately four months after Mr. Reyes started working for Defendants, he received a

   raise to $11.00 per hour. Defendants paid Mr. Reyes $11.00 per hour for the remaining

   duration of his employment.

26. In or around March of 2019, Mr. Barone sold Carlo’s Cucina Italiana to Carlo’s Cucina

   02134.

27. Under Mr. Barone’s ownership, Mr. Lopez was the restaurant’s chef. Mr. Lopez continued as

   the restaurant’s chef after the sale. In addition, starting after the sale and continuing to the
             Case 1:20-cv-12173 Document 1 Filed 12/07/20 Page 6 of 10




   present, Mr. Lopez exerted significant daily operational control over important aspects of the

   business, including decisions related to hiring and firing personnel, scheduling, and employee

   compensation.

28. Defendants did not pay Mr. Reyes an overtime premium for the hours he worked in excess of

   40 each week.

29. Throughout Mr. Reyes’ employment by Defendants, Defendants actively concealed from Mr.

   Reyes his statutory right to the minimum wage and overtime pay by:

       a. Paying Mr. Reyes in methods that obscure how his weekly gross wages were

           calculated, including by paying him in cash and failing to provide a pay slip, check

           stub or envelope showing all of the following information: the name of the employer,

           the name of the employee, the day, month, year, number of hours worked, hourly rate,

           and the amounts of deductions or increases made for the pay period.

       b. Failing to conspicuously post any notice of the FLSA’s overtime provisions, as

           required by 29 C.F.R. § 516.4.

       c. Failing to conspicuously post any notices of the Massachusetts wage and hour laws,

           as required by M.G.L. c. 151 § 16 and 454 CMR 27.07(1).

30. On January 16, 2020, Mr. Reyes requested, in writing, his personnel records, pursuant to

   Mass. Gen. Laws c. 151, § 15 and Mass. Gen. Laws c. 149, § 52C. Carlo’s Cucina 02134 and

   Defendants Mr. Rodriguez and Mr. Lopez ignored Mr. Reyes’ request.

                                    CLAIMS FOR RELIEF

   COUNT ONE: UNPAID OVERTIME UNDER THE FAIR LABOR STANDARDS ACT

31. Mr. Reyes incorporates by reference the allegations in ¶¶ 1-30 as if fully set forth herein.

32. Defendants violated 29 U.S.C. § 207(a) by failing to pay Mr. Reyes overtime compensation

   at one-and-a-half times his regular hourly rate for hours worked in excess of 40 hours per
             Case 1:20-cv-12173 Document 1 Filed 12/07/20 Page 7 of 10




   week.

33. Defendants’ violations of 29 U.S.C. § 207(a) were repeated, willful, and intentional.

34. Pursuant to 29 U.S.C. § 207(a) and § 216(b), Defendants are liable to Mr. Reyes for the full

   amount of his unpaid overtime compensation, in an amount to be determined at trial, plus an

   additional equal amount as liquidated damages, plus the costs and reasonable attorneys’ fees

   incurred by Mr. Reyes in bringing this action.

    COUNT TWO: FAILURE TO PAY MINIMUM WAGE UNDER MASSACHUSETTS

                                    MINIMUM WAGE ACT

35. Mr. Reyes incorporates by reference the allegations in ¶¶ 1-30 as if fully set forth herein.

36. Pursuant to M.G.L. c. 151, § 1, employees in Massachusetts were required to be paid a

   minimum wage of $11.00 per hour during the year 2017 and $12.00 per hour during the year

   2019.

37. From July 25, 2017, when Mr. Reyes was hired, until approximately four months later when

   he received a raise to $11.00 per hour, Defendants violated the Massachusetts Minimum

   Wage Act because they paid Mr. Reyes at an hourly rate lower than the applicable minimum

   wage.

38. From January 1, 2019, until Mr. Reyes stopped working for Defendants on August 14, 2019,

   Defendants violated the Massachusetts Minimum Wage Act by paying Mr. Reyes at an

   hourly rate lower than the applicable minimum wage.

39. Pursuant to M.G.L. c. 151, § 20, Defendants are liable to Mr. Reyes for the full amount of the

   minimum wages owed, in an amount to be determined at trial, plus mandatory treble

   damages, costs, interest, and attorneys’ fees.

 COUNT THREE: UNPAID WAGES IN VIOLATION OF THE MASSACHUSETTS WAGE

                                               ACT
             Case 1:20-cv-12173 Document 1 Filed 12/07/20 Page 8 of 10




40. Mr. Reyes incorporates by reference the allegations in ¶¶ 1-30 as if fully set forth herein.

41. Under the FLSA, Mr. Reyes was entitled to overtime wages for any weekly hours worked on

   behalf of Defendants in excess of 40 hours per week.

42. Mr. Reyes regularly worked approximately 66 hours per week for Defendants when

   employed by them and “earned” overtime wages under the FLSA.

43. Pursuant to M.G.L. c. 151, § 1, employees in Massachusetts were required to be paid a

   minimum wage of $11.00 per hour during the year 2017 and $12.00 per hour during the year

   2019.

44. Defendants paid Mr. Reyes a wage of $10.50 per hour and $10.75 per hour during 2017.

45. Defendants paid Mr. Reyes a wage of $11.00 per hour during 2019.

46. Mr. Reyes “earned” wages equal to at least the minimum wage when he worked for

   Defendants.

47. Pursuant to M.G.L. c. 149 §§ 148, 150, Defendants are liable to Mr. Reyes for the full

   amount of his unpaid overtime wages and the difference between what they paid Mr. Reyes

   and the minimum wage in Massachusetts, in an amount to be determined as trial, plus

   mandatory treble damages, costs, interest, and attorney’s fees.

                                    PRAYER FOR RELIEF

       The Plaintiff Pedro Hercules Reyes respectfully requests that judgment be entered against

the Defendants as follows:

   A. As to Count One, an order requiring Defendants to pay Mr. Reyes the compensation

       owed to him under federal law for unpaid overtime wages, doubled pursuant to 29 U.S.C.

       § 216;
        Case 1:20-cv-12173 Document 1 Filed 12/07/20 Page 9 of 10




B. As to Count Two, an order requiring Defendants to pay Mr. Reyes the compensation

   owed to him under Massachusetts law for minimum wages, trebled pursuant to M.G.L. c.

   151, § 20;

C. In the alternative, as to Count Three, an order requiring Defendants to pay Mr. Reyes all

   compensation he was not timely paid in violation of M.G.L. c. 149 § 148, trebled

   pursuant M.G.L. c. 149 § 150;

D. Costs and reasonable attorney’s fees; and

E. Any other and further relief as the Court deems just and proper.



     PLAINTIFF DEMANDS A JURY TRIAL ON ALL CLAIMS SO TRIABLE
            Case 1:20-cv-12173 Document 1 Filed 12/07/20 Page 10 of 10




Respectfully Submitted,

PLAINTIFF,
PEDRO HECULES REYES

By his attorneys,

/s/ Joseph Michalakes
Joseph Michalakes, Esq.
Attorney
BBO #696740
Greater Boston Legal Services
197 Friend St
Boston, MA 02114
(617) 603-1540
jmichalakes@gbls.org

/s/ Sebastian Derian
Sebastian Derian
Fellow Attorney
Greater Boston Legal Services
197 Friend St
Boston, MA 02114
(617) 863-7538
sderian@gbls.org

Dated: December 7, 2020
